     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 1 of 53 Page ID #:1




 1 ROBBINS ARROYO LLP
     BRIAN J. ROBBINS (190264)
 2 brobbins@robbinsarroyo.com
     CRAIG W. SMITH (164886)
 3 csmith@robbinsarroyo.com
     SHANE P. SANDERS (237146)
 4 ssanders@robbinsarroyo.com
     5040 Shoreham Place
 5 San Diego, CA 92122
     Telephone: (619) 525-3990
 6 Facsimile: (619) 525-3991
     E-mail: brobbins@robbinsarroyo.com
 7

 8 Attorneys for Plaintiff

 9                             UNITED STATES DISTRICT COURT
10                           CENTRAL DISTRICT OF CALIFORNIA
11                                      SOUTHERN DIVISION
12 MARTIN SALSBERG, Derivatively             )   Case No.
                                             )
   on Behalf of KUSHCO HOLDINGS,             )
13
   INC.,                                     )   VERIFIED STOCKHOLDER
14                                           )   DERIVATIVE COMPLAINT FOR
                           Plaintiff,        )   BREACH OF FIDUCIARY DUTY,
15                                           )   WASTE OF CORPORATE ASSETS,
           v.                                )   AND UNJUST ENRICHMENT
16                                           )
   NICHOLAS KOVACEVICH,                      )
17                                           )
   DALLAS IMBIMBO, ERIC BAUM,                )
18 CHRISTOPHER TEDFORD, JIM                  )
   MCCORMICK, CHRIS MARTIN,                  )
19 BARBARA GOODSTEIN, and                    )
                                             )
20 DONALD HUNTER,                            )
                                             )
21                         Defendants,       )
                                             )
22         -and-                             )
                                             )
23 KUSHCO HOLDINGS, INC., a                  )
     Nevada corporation,                     )
24                                           )
                     Nominal Defendant.      )   DEMAND FOR JURY TRIAL
25                                           )
26
27

28
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 2 of 53 Page ID #:2




 1         Plaintiff, by his attorneys, submits this Verified Stockholder Derivative Complaint
 2 for Breach of Fiduciary Duty, Waste of Corporate Assets, and Unjust Enrichment.

 3 Plaintiff alleges the following on information and belief, except as to the allegations

 4 specifically pertaining to plaintiff which are based on personal knowledge.           This
 5 complaint is also based on the investigation of plaintiff's counsel, which included, among

 6 other things, a review of public filings with the U.S. Securities and Exchange

 7 Commission ("SEC") and a review of news reports, press releases, and other publicly

 8 available sources.

 9                      NATURE AND SUMMARY OF THE ACTION
10         1.    This is a stockholder derivative action brought by plaintiff on behalf of
11 nominal defendant KushCo Holdings, Inc. ("KushCo" or the "Company") against certain

12 of its officers and directors for breach of fiduciary duty, waste of corporate assets, and

13 unjust enrichment. These wrongs resulted in tens of millions of dollars in damages to

14 KushCo's reputation, goodwill, and standing in the business community. Moreover, these

15 actions have exposed KushCo to tens of millions of dollars in potential liability for

16 violations of law.

17         2.    KushCo manufactures and distributes packaging products, vaporizers,
18 hydrocarbon gases, solvents, accessories, and branding solutions to customers operating
19 in the regulated medical and recreational cannabis industries.       Defendants Nicholas
20 Kovacevich ("Kovacevich"), the current Chairman of the Company's Board of Directors

21 (the "Board") and Chief Executive Officer ("CEO"), and Dallas Imbimbo ("Imbimbo"), a

22 KushCo director, founded KushCo in 2010 as a private company. The Company went

23 public in January 2016.1

24         3.    Since then, KushCo has sought to expand its offerings and footprint by
25 acquiring companies in the cannabis industry. In May 2017, the Company acquired CMP

26
27   1
      The Company was formally known as Kush Bottles, Inc. and changed its name in
     September 2018.
28
                                               -1-
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 3 of 53 Page ID #:3




 1 Wellness, LLC ("CMP Wellness"), a manufacturer and distributor of Med-ePen brand

 2 vaporizer pens, cartridges, tanks, and accessories. The following year, in May 2018,

 3 KushCo acquired Summit Innovations, LLC ("Summit"), a distributor of hydrocarbon

 4 products, such as propane and butane, to the legal cannabis industry. Then, in July 2018,

 5 the Company acquired The Hybrid Creative ("Hybrid"), a self-described premier creative

 6 agency for cannabis ventures, including             branding, marketing, web application
 7 development, and e-commerce solutions.

 8         4.    As a relatively new public company, KushCo disclosed that it was
 9 essentially in the process of building its internal controls from scratch in order to meet

10 public company reporting obligations. On July 13, 2017, KushCo filed with the SEC its

11 Quarterly Report on Form 10-Q for the third quarter ended May 31, 2017 (the "Q3 2017

12 Form 10-Q"). The Q3 2017 Form 10-Q noted that management had evaluated the

13 Company's disclosure controls and procedures and determined that they were not

14 effective. In addition, the Q3 2017 Form 10-Q stated that the Company's internal control

15 over financial reporting was not effective due to a number of "material weaknesses,

16 which are indicative of many small companies with small staff."                These material
17 weaknesses included:        (i) inadequate segregation of duties consistent with control
18 objectives; (ii) lack of a code of ethics; (iii) lack of a whistleblower policy; (iv) lack of an

19 independent Board or Board committees related to financial reporting; and (v) lack of

20 multiple levels of supervision and review. The Q3 2017 Form 10-Q, however, assured

21 the investing public that these weaknesses "have not had any material effect on

22 [KushCo's] financial results," and that KushCo's "financial statements for the three and

23 nine month periods ended May 31, 2017 are fairly stated, in all material respects, in

24 accordance with U.S. [Generally Accepted Accounting Principles ("GAAP")]." The Q3

25 2017 Form 10-Q also explained that management had developed a remediation plan to
26 address the material weakness which would purportedly remediate the problems.

27 According to the Q3 2017 Form 10-Q, the remediation efforts "will be implemented in

28 the current 2017 fiscal year."
                                                 -2-
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 4 of 53 Page ID #:4




 1         5.      The Company's Annual Report on Form 10-K for the fiscal year ended
 2 August 31, 2017 (the "2017 Form 10-K"), disclosed that KushCo's internal controls over

 3 financial reporting were still ineffective due to a number of material weaknesses, and that

 4 the remediation efforts touted in the Q3 2017 Form 10-Q had not in fact been

 5 implemented. Notwithstanding KushCo's ineffective internal controls, in the 2017 Form

 6 10-K, the Company assured investors and analysts that its financial statements could be

 7 relied upon. Further, according to the 2017 Form 10-K, the Company's remediation plan

 8 would be implemented in the 2018 fiscal year.
 9         6.      Despite these assurances, the Company continually failed to fix its internal
10 controls. Still, over the following year, the Company continued to boast that its financial

11 statements could be relied upon. For instance, in its Quarterly Report on Form 10-Q for

12 the third quarter ended May 31, 2018, the Company stated that "[n]otwithstanding the

13 assessment that our disclosure controls and procedures were not effective and that there

14 were material weaknesses as identified" in the 2017 Form 10-K, "our financial statements

15 fairly present our financial position, results of operations and cash flows … in all material

16 respects."

17         7.      Unfortunately, these statements were woefully inaccurate. On April 9, 2019,
18 KushCo issued a press release revealing that the Company had been improperly

19 accounting for certain contingent consideration related to its acquisitions, and would need

20 to restate multiple years' worth of financial statements.       In particular, the Company
21 disclosed that its financial statements for fiscal years 2017 and 2018 could not be relied

22 upon and would need to be restated as a result of "errors in the accounting for certain

23 shared-settled contingent consideration relating to the Company's acquisition of CMP

24 Wellness in May 2017, Summit in May 2018, and Hybrid in July 2018."               While the
25 contingent consideration related to each of these acquisitions earn-out arrangements
26 should have been accounted for as liabilities, the Company improperly reported them as

27 equity.      The Company estimated that as a result of the restatement, net losses for fiscal
28 2018 would more than double, from the previously reported $10.2 million to $24.3
                                                 -3-
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 5 of 53 Page ID #:5




 1 million.

 2          8.    On this news, KushCo's stock fell more than 7.76% on August 10, 2019, to
 3 close at $5.35 per share compared to the previous trading day's closing of $5.80 per

 4 share, erasing more than $39.6 million in market capitalization.

 5          9.    As a direct result of the unlawful course of conduct detailed herein, the
 6 Company is now the subject of at least one federal securities class action lawsuit pending

 7 in the U.S. District Court for the Central District of California on behalf of investors who

 8 purchased KushCo shares (the "Securities Class Action"). The Securities Class Action
 9 seeks claims against KushCo and certain of the Individual Defendants in connection with

10 the Company's misleading statements and improper accounting practices, including

11 causes of action under sections 10(b) and 20(a) of the Securities Exchange Act of 1934

12 (the "Exchange Act").

13          10.   Plaintiff brings this action against the Individual Defendants to repair the
14 harm that they caused with their faithless actions.

15                               JURISDICTION AND VENUE
16          11.   Jurisdiction is conferred by 28 U.S.C. §1332. Complete diversity among the
17 parties exists and the amount in controversy exceeds $75,000, exclusive of interests and

18 costs.

19          12.   This Court has jurisdiction over each defendant named herein because each
20 defendant is either a corporation that conducts business in and maintains operations in

21 this District, or is an individual who has sufficient minimum contacts with this District so

22 as to render the exercise of jurisdiction by the District courts permissible under traditional

23 notions of fair play and substantial justice.

24          13.   Venue is proper in this Court pursuant to 28 U.S.C. §1391 because: (i)
25 KushCo maintains its principal place of business in this District; (ii) one or more of the
26 defendants either resides in or maintains executive offices in this District; (iii) a

27 substantial portion of the transactions and wrongs complained of herein occurred in this

28 District; and (iv) defendants have received substantial compensation in this District by
                                                   -4-
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 6 of 53 Page ID #:6




 1 doing business here and engaging in numerous activities that had an effect in this District.

 2                                       THE PARTIES
 3 Plaintiff

 4         14.   Plaintiff Martin Salsberg was a stockholder of KushCo at the time of the
 5 wrongdoing complained of, has continuously been a stockholder since that time, and is a

 6 current KushCo stockholder. Plaintiff is a citizen of Canada.

 7 Nominal Defendant

 8         15.   Nominal Defendant KushCo is a Nevada corporation with principal
 9 executive offices located at 11958 Monarch Street, Garden Grove, California.

10 Accordingly, KushCo is a citizen of Nevada and California. KushCo markets and sells

11 packaging products, vaporizers, hydrocarbon gases, solvents, accessories, and branding

12 solutions to customers operating in the medical and recreational cannabis industries. The

13 Company also provides custom branding on packaging products via its wholly owned

14 subsidiary Hybrid that serves both cannabis and noncannabis clients across the United

15 States, Canada, and Europe. As of April 11, 2019, KushCo had 202 full-time employees.

16 Defendants

17         16.   Defendant Kovacevich is KushCo's Chairman of the Board and has been
18 since November 2017, CEO and has been since August 2014, and also Secretary and a

19 director and has been since December 2010. Defendant Kovacevich was also KushCo's

20 Chief Operating Officer ("COO") from December 2010 to August 2014.               Defendant
21 Kovacevich cofounded the Company in December 2010.               Defendant Kovacevich is
22 named as a defendant in the Securities Class Action that alleges he violated sections

23 10(b) and 20(a) of the Exchange Act. Defendant Kovacevich knowingly, recklessly, or

24 with gross negligence: (i) failed to ensure KushCo implemented and maintained effective

25 disclosure controls and procedures at KushCo; (ii) failed to ensure KushCo implemented
26 and maintained adequate internal controls over accounting and financial reporting; and

27 (iii) made improper statements in the Company's press releases and public filings

28 concerning KushCo's financial metrics and internal controls.       KushCo paid defendant
                                               -5-
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 7 of 53 Page ID #:7




 1 Kovacevich the following compensation as an executive:

 2                                                       Option
                                 Year     Salary        Awards         Total
 3                               2018    $157,858       $103,118     $260,976
                                 2017    $87,042            -        $87,042
 4

 5 Defendant Kovacevich is a citizen of California.

 6         17.    Defendant Imbimbo is a KushCo director and has been since December
 7 2010. Defendant Imbimbo was also KushCo's Chairman of the Board from December

 8 2010 to November 2017. Defendant Imbimbo cofounded the Company in December
 9 2010.       Defendant Imbimbo knowingly or recklessly: (i) failed to ensure KushCo
10 implemented and maintained effective disclosure controls and procedures at KushCo; (ii)

11 failed to ensure KushCo implemented and maintained adequate internal controls over

12 accounting and financial reporting; and (iii) made improper statements in the Company's

13 press releases and public filings concerning KushCo's financial metrics and internal

14 controls. KushCo paid defendant Imbimbo the following compensation as a director:

15                      Fiscal                             Option
                         Year       Fees Paid in Cash     Awards            Total
16                      2018             $12,000          $103,118        $115,118

17 Defendant Imbimbo is a citizen of California.

18         18.    Defendant Eric Baum ("Baum") is a KushCo director and has been since
19 December 2017. Defendant Baum is a member of KushCo's Audit Committee and has

20 been since March 2018. Defendant Baum knowingly or recklessly: (i) failed to ensure

21 KushCo implemented and maintained effective disclosure controls and procedures at

22 KushCo; (ii) failed to ensure KushCo implemented and maintained adequate internal

23 controls over accounting and financial reporting; and (iii) made improper statements in

24 the Company's press releases and public filings concerning KushCo's financial metrics

25 and internal controls. KushCo paid defendant Baum the following compensation as a
26 director:

27                      Fiscal                             Option
                         Year       Fees Paid in Cash     Awards            Total
28                      2018             $12,000          $103,118        $115,118

                                                    -6-
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 8 of 53 Page ID #:8




                       2017               -             $66,177        $66,177
 1

 2 Defendant Baum is a citizen of New York.

 3         19.   Defendant Christopher Tedford ("Tedford") is KushCo's Chief Financial
 4 Officer ("CFO") and has been since November 2018. Defendant Tedford is named as a

 5 defendant in the Securities Class Action that alleges he violated sections 10(b) and 20(a)

 6 of the Exchange Act.        Defendant Tedford knowingly, recklessly, or with gross
 7 negligence: (i) failed to ensure KushCo implemented and maintained effective disclosure

 8 controls and procedures at KushCo; (ii) failed to ensure KushCo implemented and
 9 maintained adequate internal controls over accounting and financial reporting; and (iii)

10 made improper statements in the Company's press releases and public filings concerning

11 KushCo's financial metrics and internal controls.          Defendant Tedford is a citizen of
12 California.

13         20.   Defendant Jim McCormick ("McCormick") was KushCo's COO from
14 January 2018 to February 2019, and CFO from August 2017 to November 2018.

15 Defendant McCormick is named as a defendant in the Securities Class Action that alleges

16 he violated sections 10(b) and 20(a) of the Exchange Act.               Defendant McCormick
17 knowingly, recklessly, or with gross negligence: (i) failed to ensure KushCo implemented

18 and maintained effective disclosure controls and procedures at KushCo; (ii) failed to

19 ensure KushCo implemented and maintained adequate internal controls over accounting

20 and financial reporting; and (iii) made improper statements in the Company's press

21 releases and public filings concerning KushCo's financial metrics and internal controls.

22 KushCo paid defendant McCormick the following compensation as an executive:

23                                                          Option
                       Year     Salary        Bonus        Awards         Total
24                     2018    $161,058       $50,000     $1,948,499   $2,159,557
                       2017    $13,068           -         $483,718     $496,786
25
26 Defendant McCormick is a citizen of Texas.

27         21.   Defendant Chris Martin ("Martin") was KushCo's CFO from July 2014 to
28 July 2017. Defendant Martin is named as a defendant in the Securities Class Action that
                                           -7-
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 9 of 53 Page ID #:9




 1 alleges he violated sections 10(b) and 20(a) of the Exchange Act.                  Defendant Martin
 2 knowingly, recklessly, or with gross negligence: (i) failed to ensure KushCo implemented

 3 and maintained effective disclosure controls and procedures at KushCo; (ii) failed to

 4 ensure KushCo implemented and maintained adequate internal controls over accounting

 5 and financial reporting; and (iii) made improper statements in the Company's press

 6 releases and public filings concerning KushCo's financial metrics and internal controls.

 7 KushCo paid defendant Martin the following compensation as an executive:

 8
                                                        Option        All Other
 9               Year     Salary       Bonus           Awards       Compensation       Total
                 2017    $87,833       $16,000         $163,529       $105,800       $373,162
10

11 Upon information and belief, defendant Martin is a citizen of California.

12         22.   Defendant Barbara Goodstein ("Goodstein") is a KushCo director and has
13 been since November 2017.           Defendant Goodstein is a member of KushCo's Audit
14 Committee and has been since March 2018.                       Defendant Goodstein knowingly or
15 recklessly: (i) failed to ensure KushCo implemented and maintained effective disclosure

16 controls and procedures at KushCo; (ii) failed to ensure KushCo implemented and

17 maintained adequate internal controls over accounting and financial reporting; and (iii)

18 made improper statements in the Company's press releases and public filings concerning

19 KushCo's financial metrics and internal controls. KushCo paid defendant Goodstein the

20 following compensation as a director:

21                      Fiscal                              Option
                         Year      Fees Paid in Cash       Awards           Total
22                      2018            $12,000            $103,118       $115,118

23 Defendant Goodstein is a citizen of New York.

24         23.   Defendant Donald Hunter ("Hunter") is a KushCo director and has been
25 since February 2018. Defendant Hunter is a member of KushCo's Audit Committee and
26 has been since March 2018. Defendant Hunter knowingly or recklessly: (i) failed to

27 ensure KushCo implemented and maintained effective disclosure controls and procedures

28 at KushCo; (ii) failed to ensure KushCo implemented and maintained adequate internal
                                                   -8-
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 10 of 53 Page ID #:10




 1 controls over accounting and financial reporting; and (iii) made improper statements in

 2 the Company's press releases and public filings concerning KushCo's financial metrics

 3 and internal controls. KushCo paid defendant Hunter the following compensation as a

 4 director:

 5                      Fiscal                          Option
                         Year    Fees Paid in Cash     Awards          Total
 6                      2018          $8,000           $382,700      $390,700

 7 Defendant Hunter is a citizen of Massachusetts.

 8          24.   The defendants identified in ¶¶16, 19-21 are referred to herein as the
 9 "Officer Defendants." The defendants identified in ¶¶16-18, 22-23 are referred to herein

10 as the "Director Defendants." The defendants identified in ¶¶18, 22-23 are referred to

11 herein as the "Audit Committee Defendants." Collectively, the defendants identified in

12 ¶¶16-23 are referred to herein as the "Individual Defendants."

13                      DUTIES OF THE INDIVIDUAL DEFENDANTS
14 Fiduciary Duties

15          25.   By reason of their positions as officers and directors of the Company, each
16 of the Individual Defendants owed and owe KushCo and its stockholders fiduciary

17 obligations of trust, loyalty, good faith, and due care, and were and are required to use

18 their utmost ability to control and manage KushCo in a fair, just, honest, and equitable

19 manner. The Individual Defendants were and are required to act in furtherance of the

20 best interests of KushCo and not in furtherance of their personal interest or benefit.

21          26.   To discharge their duties, the officers and directors of KushCo were required
22 to exercise reasonable and prudent supervision over the management, policies, practices,

23 and controls of the financial affairs of the Company.          By virtue of such duties, the
24 officers and directors of KushCo were required to, among other things:

25                (a)   ensure that the Company was operated in a diligent, honest, and
26 prudent manner in compliance with all applicable laws, rules, and regulations;

27                (b)   ensure that the Company complied with its legal obligations and
28 requirements—including requirements involving the filing of accurate financial and
                                                 -9-
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 11 of 53 Page ID #:11




 1 operational information with the SEC—and refrain from engaging in deceptive conduct;

 2                (c)   conduct the affairs of the Company in an efficient, business-like
 3 manner in compliance with all applicable laws, rules, and regulations so as to make it

 4 possible to provide the highest quality performance of its business, to avoid wasting the

 5 Company's assets, and to maximize the value of the Company's stock;

 6                (d)   ensure processes were in place for maintaining the integrity and
 7 reputation of the Company and reinforcing a culture of ethics, compliance, and

 8 appropriate risk management, including having a working and functioning accounting
 9 department;

10                (e)   remain informed as to how KushCo conducted its operations, and,
11 upon receipt of notice or information of imprudent or unsound conditions or practices,

12 make reasonable inquiry in connection therewith, and take steps to correct such

13 conditions or practices and make such disclosures as necessary to comply with applicable

14 laws; and

15                (f)   truthfully and accurately guide investors and analysts as to the
16 business operations of the Company at any given time.

17 Additional Duties of the Audit Committee Defendants

18          27.   Under the KushCo Board's Audit Committee Charter, the Audit Committee
19 Defendants, defendants Baum, Hunter, and Goodstein, owe and/or owed specific

20 additional duties to KushCo. According to the Audit Committee Charter, among other

21 things, the Audit Committee is responsible for assisting the Board in overseeing the

22 integrity of the Company's financial statements, the Company's compliance with legal

23 and regulatory requirements, the Company's internal accounting and financial controls,

24 the Company's policies with respect to risk management, and the implementation and

25 effectiveness of the Company's ethics and compliance program.         In overseeing the
26 Company's financial reporting process on behalf of the Board, the Audit Committee is

27 tasked with the following functions:

28
                                             - 10 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 12 of 53 Page ID #:12




 1                8. Review and discuss with the independent auditors and management
 2          the results of the annual audit of the Company's consolidated financial
 3          statements prior to filing with the SEC on Form 10-K or distribution thereof,
 4          including (i) the Company's disclosures under "Management's Discussion
 5          and Analysis of Financial Condition and Results of Operations" and (ii) any
 6          appropriate matters regarding accounting principles, practices and judgments
 7          and the independent auditors' opinion as to the quality thereof and any items
 8          required to be communicated to the Committee by the independent auditors
 9          in accordance with standards established and amended from time to time by
10          the Public Company Accounting Oversight Board ("PCAOB") and the
11          American Institute of Certified Public Accountants ("AICPA").
12                9. Review and discuss with management and the independent auditors
13          the Company's interim financial results to be included in the Company's
14          quarterly reports prior to filing with the SEC on Form 10-Q, including the
15          Company's disclosures under "Management's Discussion and Analysis of
16          Financial Condition and Results of Operations" and any items required to be
17          communicated to the Committee by the independent auditors in accordance
18          with existing PCAOB and AICPA guidance.
19                10. Review and discuss with management, the independent auditors,
20          and the internal auditors the quality and adequacy of the Company's
21          financial reporting processes, internal controls and disclosure controls and
22          procedures, including whether there are any significant deficiencies in the
23          design or operation of such processes, controls and procedures, material
24          weaknesses in such processes, controls and procedures, any corrective
25          actions taken with regard to such deficiencies and weaknesses and any fraud
26          involving management or other employees with a significant role in such
27          processes, controls and procedures.
28
                                                  - 11 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 13 of 53 Page ID #:13




 1                11. Review and discuss with the independent auditors any audit
 2          problems or difficulties and management's response thereto, including those
 3          matters required to be discussed with the Committee by the independent
 4          auditors pursuant to existing PCAOB and AICPA guidance and resolve any
 5          disagreements between management and the independent auditors regarding
 6          financial reporting.
 7                12. Review with management and the independent auditors:
 8                 any analyses or other written communications prepared by
 9                    management, the internal auditors and/or the independent auditors
10                    setting forth significant financial reporting issues and judgments
11                    made in connection with the preparation of the consolidated
12                    financial statements, including analyses of the effects of alternative
13                    United States GAAP methods on the financial statements;
14                 the critical accounting policies and practices of the Company;
15                 off-balance sheet transactions and structures;
16                 any major issues regarding accounting principles and financial
17                    statement presentations, including any significant changes in the
18                    Company's selection or application of accounting principles;
19                 regulatory and accounting initiatives or actions applicable to the
20                    Company (including any SEC investigations or proceedings), and
21                 other material written communications between the independent
22                    registered public accounting firm and management, such as any
23                    management letter or schedule of unadjusted differences.
24                13. Recommend to the Board whether the Company's consolidated
25          financial statements should be accepted for inclusion in the Company's
26          annual report on Form 10-K.
27                                         *    *      *
28
                                                    - 12 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 14 of 53 Page ID #:14




 1                23. Report to the Board on a regular basis, and this report shall
 2          include a review of any issues that arise with respect to the quality or
 3          integrity of the Company's financial statements, the Company's compliance
 4          with legal and regulatory requirements, the qualifications, independence and
 5          performance of the Company's independent auditors and the performance of
 6          the internal audit and compliance functions.
 7 Breaches of Duties

 8          28.   The conduct of the Individual Defendants complained of herein involves a
 9 knowing and culpable violation of their obligations as officers and directors of KushCo

10 the absence of good faith on their part, and a reckless disregard for their duties to the

11 Company that the Individual Defendants were aware or reckless in not being aware posed

12 a risk of serious injury to the Company.

13          29.   During all relevant times, the Individual Defendants knew or should have
14 known of the problems with the Company's internal controls and its deficient accounting

15 and financial reporting practices, procedures, and systems. Through their attendance at

16 Board, Audit Committee, and management meetings, their review of the Company's

17 financial statements, and conversations with the Company's management, auditors, and

18 consultants, the Individual Defendants knew KushCo lacked adequate accounting and

19 financial reporting systems, yet they declined to implement the necessary systems and

20 expertise.

21          30.   In breach of their fiduciary duties of loyalty and good faith and enumerated
22 responsibilities under the Audit Committee Charter (with respect to defendants Hunter,

23 Baum, and Goodstein), the Individual Defendants willfully ignored the deficiencies in the

24 Company's accounting and financial reporting systems and failed to make a good faith

25 effort to address them.
26          31.   The Individual Defendants breached their duty of loyalty and good faith by
27 allowing defendants to cause, or by themselves causing, the Company to operate with

28 seriously deficient internal controls, misrepresent its financial condition, and make
                                                - 13 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 15 of 53 Page ID #:15




 1 improper statements to the public and KushCo's stockholders. These improper practices

 2 wasted the Company's assets, and caused KushCo to incur substantial damage.

 3          32.   The Audit Committee members had a duty to review the Company's
 4 earnings press releases and regulatory filings.        The Audit Committee Defendants
 5 breached their duty of loyalty and good faith by approving the improper statements

 6 detailed herein and failing to properly oversee KushCo's public statements and internal

 7 control function.

 8          33.   The Individual Defendants, because of their positions of control and
 9 authority as officers and/or directors of KushCo, were able to and did, directly or

10 indirectly, exercise control over the wrongful acts complained of herein. The Individual

11 Defendants also failed to prevent the other Individual Defendants from taking such illegal

12 actions. As a result, and in addition to the damage the Company has already incurred,

13 KushCo has expended, and will continue to expend, significant sums of money.

14        CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION
15          34.   In committing the wrongful acts alleged herein, the Individual Defendants
16 have pursued, or joined in the pursuit of, a common course of conduct, and have acted in

17 concert with and conspired with one another in furtherance of their common plan or

18 design. In addition to the wrongful conduct herein alleged as giving rise to primary

19 liability, the Individual Defendants further aided and abetted and/or assisted each other in

20 breaching their respective duties.

21          35.   During all times relevant hereto, the Individual Defendants, collectively and
22 individually, initiated a course of conduct that was designed to and did: (i) deceive the

23 investing public, including stockholders of KushCo, regarding the Company's financial

24 condition, the accuracy of its financial statements, its failure to remediate material

25 weaknesses in internal controls, and the Individual Defendants' management of the
26 Company's operations; and (ii) enhance the Individual Defendants' executive and

27 directorial positions at KushCo and the profits, power, and prestige that the Individual

28 Defendants enjoyed as a result of holding these positions. In furtherance of this plan,
                                               - 14 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 16 of 53 Page ID #:16




 1 conspiracy, and course of conduct, the Individual Defendants, collectively and

 2 individually, took the actions set forth herein.

 3          36.   The Individual Defendants engaged in a conspiracy, common enterprise,
 4 and/or common course of conduct. During this time, the Individual Defendants caused

 5 the Company to issue improper financial statements.

 6          37.   The purpose and effect of the Individual Defendants' conspiracy, common
 7 enterprise, and/or common course of conduct was, among other things, to disguise the

 8 Individual Defendants' violations of law, breaches of fiduciary duty, waste of corporate
 9 assets, and unjust enrichment; and to conceal adverse information concerning the

10 Company's operations, financial condition, and future business prospects.

11          38.   The Individual Defendants accomplished their conspiracy, common
12 enterprise, and/or common course of conduct by causing the Company to purposefully or

13 recklessly release improper statements. Because the actions described herein occurred

14 under the authority of the Board, each of the Individual Defendants was a direct,

15 necessary, and substantial participant in the conspiracy, common enterprise, and/or

16 common course of conduct complained of herein.

17          39.   Each of the Individual Defendants aided and abetted and rendered
18 substantial assistance in the wrongs complained of herein.     In taking such actions to
19 substantially assist the commission of the wrongdoing complained of herein, each

20 Individual Defendant acted with knowledge of the primary wrongdoing, substantially

21 assisted in the accomplishment of that wrongdoing, and was aware of his or her overall

22 contribution to and furtherance of the wrongdoing.

23         SOON AFTER BECOMING PUBLIC, DEFENDANTS INCORRECTLY
24                ACCOUNT FOR A NUMBER OF ACQUISITIONS
25          40.   The Company is engaged in the manufacture and distribution of packaging
26 products, vaporizers, hydrocarbon gases, solvents, accessories, and branding solutions to

27 customers operating in the regulated medical and recreational cannabis industries.

28 Defendants Kovacevich and Imbimbo founded KushCo as a private company in 2010 and
                                                - 15 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 17 of 53 Page ID #:17




 1 the Company went public in January 2016.

 2          41.    Thereafter, KushCo sought to expand its offerings and footprint by acquiring
 3 companies in the cannabis industry.         In May 2017, the Company acquired CMP
 4 Wellness, a manufacturer and distributor of Med-ePen brand vaporizer pens, cartridges,

 5 tanks, and accessories. The following year, in May 2018, KushCo acquired Summit, a

 6 distributor of hydrocarbon products, such as propane and butane, to the legal cannabis

 7 industry.      Then, in July 2018, the Company acquired Hybrid, a creative agency for
 8 cannabis ventures, including branding, marketing, web application development, and e-
 9 commerce solutions.

10          42.    Each of these acquisitions included performance based earn-out payments to
11 the stockholders of the respective target companies. The CMP Wellness and Summit

12 acquisitions each provided for a twelve-month performance based earn-out payment, and

13 the Hybrid acquisition included an earn-out payment based on Hybrid's net revenue

14 performance during the period September 1, 2018 through August 31, 2019. Pursuant to

15 the earn-out arrangements, KushCo agreed to issue additional KushCo shares to

16 stockholders of the target companies if the acquired business met certain revenue targets.

17 For instance, KushCo agreed to issue up to an additional 1,280,000 shares of KushCo

18 common stock to Summit stockholders if the Summit business achieved certain earn-out

19 milestones of up to $12 million in eligible revenues during the twelve month period

20 following closing.

21          43.    Given that each earn-out arrangement allowed for a variable number of
22 shares to be issued depending on how the respective business performed, GAAP required

23 the Company to account for the earn-out payments as liabilities on its balance sheet. See

24 Accounting Standards Codification Topic 805, Business Combinations ("ASC 805").

25 Despite this requirement, in connection with the Company's initial purchase accounting,
26 KushCo classified the earn-out payments as equity.

27

28
                                                - 16 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 18 of 53 Page ID #:18




 1
         THE INDIVIDUAL DEFENDANTS' BREACHES OF DUTY RESULT IN A
                     SERIES OF IMPROPER STATEMENTS
 2

 3          44.   As detailed below, between July 2017 and January 2019, the Individual
 4 Defendants disseminated numerous false and misleading statements concerning the

 5 Company's internal controls and its financial status.       In particular, the Individual
 6 Defendants represented, or caused the Company to represent, that they were remediating

 7 the material weaknesses in KushCo's internal controls, and that, despite the material

 8 weaknesses, its financial statements were accurate and complied with GAAP. As the
 9 Company was ultimately forced to admit, all of these statements were woefully

10 inaccurate. In fact, KushCo continued to operate with material weaknesses in financial

11 and disclosure controls and improperly accounted for contingent consideration related to

12 a number of acquisitions throughout this time.

13          45.   On July 13, 2017, KushCo filed the Q3 2017 Form 10-Q with the SEC. For
14 the quarter, the Company reported net income of $6,119 on revenue of $4.72 million,

15 compared to net income of $23,284 on revenue of $2.32 million, for the same period in

16 the prior year.    The Q3 2017 Form 10-Q also stated that the Company had recorded
17 contingent consideration related to its acquisition of CMP Wellness.      The contingent
18 consideration was based on a probability-weighted assessment of the occurrence of CMP

19 Wellness reaching certain gross profit earn-out targets.    In connection with the CMP
20 Wellness earn-out arrangement, the Company recorded contingent consideration of

21 $10,763,760 as equity.     With respect to the contingent cash component of the CMP
22 Wellness earn-out arrangement, the Company reported a contingent liability of

23 $1,735,375.     In describing the contingent consideration related to the CMP Wellness
24 acquisition, the Q3 2017 Form 10-Q stated:

25                In accordance with ASC 805, management has evaluated the
26          estimated fair value of the contingent consideration based a probability-
27          weighted assessment of the occurrence of CMP reaching certain gross profit
28          earnout targets. The Company recorded a contingent liability for the
                                              - 17 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 19 of 53 Page ID #:19




 1          contingent cash consideration of $1,735,375 and recorded contingent equity
 2          consideration of $10,763,760. The fair value of the contingent equity
 3          consideration is recorded in additional paid[-]in capital.
 4                The acquisition is accounted for under the acquisition method of
 5          accounting in accordance with Accounting Standards Codification Topic
 6          805, Business Combinations ("ASC 805"). As such, CMP's assets acquired
 7          and liabilities assumed are recorded at their acquisition-date fair values. The
 8          results of operations of CMP were consolidated beginning on the date of the
 9          merger. Acquisition-related transaction costs are not included as a
10          component of consideration transferred, but are accounted for as an expense
11          in the period in which the costs are incurred. Any excess of the acquisition
12          consideration over the fair value of assets acquired and liabilities assumed is
13          allocated to goodwill. Pursuant to ASC 805, the contingent consideration
14          was recorded at its estimated fair value as of the acquisition date. The
15          subsequent accounting for contingent consideration depends on whether the
16          contingent consideration is classified as a liability or equity. The portion of
17          contingent consideration classified as equity is not remeasured in subsequent
18          accounting periods. However, contingent consideration classified as a
19          liability is remeasured to its fair value at the end of each reporting period
20          and the change in fair value is reflected in income or expense during that
21          period. Any changes within the measurement period resulting from facts and
22          circumstances that existed as of the acquisition date may result in
23          retrospective adjustments to the provisional amounts recorded at the
24          acquisition date.
25                The equity consideration received by CMP members was calculated
26          based on the negotiated price per share of common stock of the Company of
27          $2.50, which approximated the quoted market price on the acquisition date.
28          The contingent equity consideration was also calculated based on the
                                                 - 18 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 20 of 53 Page ID #:20




 1          negotiated price per share of common stock of the Company of $2.50, which
 2          approximated the quoted market price.
 3                                        *    *      *
 4                  The Company has a contingent consideration liability of $1,785,375,
 5          which consists of contingent cash consideration of $1,735,375 resulting from
 6          the acquisition of CMP.…          The contingent consideration liability is
 7          calculated based on the weighted average probability of meeting certain
 8          milestones. This liability is remeasured at each reporting period. The
 9          Company had no financial assets or liabilities that are measured at fair value
10          on a recurring basis as of August 31, 2016.
11                                        *    *      *
12                  During the three months ended May 31, 2017, the Company did not
13          recognize any change in the fair value of its contingent consideration
14          liability of $1,785,375 from its inception date of May 1, 2017 and May 3,
15          2017.
16          46.     The Q3 2017 Form 10-Q also discussed the Company's ineffective internal
17 control over financial reporting.      In particular, the Q3 2017 Form 10-Q noted that
18 KushCo's internal control over financial reporting was not effective as of the third quarter

19 due to missing policies and levels of supervision, inadequate segregation of duties, and

20 the lack of an independent Board or Board committees.          Nonetheless, in the Q3 2017
21 Form 10-Q, the Company assured investors and analysts that "the weaknesses identified

22 … have not had any material effect on [KushCo's] financial results," and that "despite

23 [these] material weaknesses … [KushCo's] financial statements for the three and nine

24 month periods ended May 31, 2017 are fairly stated, in all material respects, in

25 accordance with U.S. GAAP." The Q3 2017 Form 10-Q also reassured investors and
26 analysts that KushCo was "currently reviewing [its] disclosure controls and procedures

27 related to these material weaknesses" and would "implement changes in the current fiscal

28 year, including identifying specific areas within [its] governance, accounting and
                                                   - 19 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 21 of 53 Page ID #:21




 1 financial reporting processes to add adequate resources to potentially mitigate these

 2 material weaknesses." According to the Q3 2017 Form 10-Q, KushCo's management was

 3 "monitor[ing] and evaluat[ing] the effectiveness of [the Company's] internal controls and

 4 procedures and [its] internal controls over financial reporting on an ongoing basis," and

 5 was "committed to taking further action and implementing additional enhancements or

 6 improvements, as necessary."

 7          47.   The Q3 2017 Form 10-Q also included "Management's Remediation Plan."
 8 As part of its remediation efforts, the Company committed to: (i) "appoint additional
 9 qualified personnel to address inadequate segregation of duties and implement

10 modifications to our financial controls to address such inadequacies"; (ii) "adopt a written

11 whistleblower policy and code of ethics"; and (iii) "appoint an independent board of

12 directors, including board committees related to financial controls and reporting." In the

13 Q3 2017 Form 10-Q, the Company promised that "[t]he remediation efforts set out herein

14 will be implemented in the current 2017 fiscal year."

15          48.   While the Individual Defendants were well aware of KushCo's nonexistent,
16 or at the very least, severely deficient internal controls over financial reporting, the Q3

17 2017 Form 10-Q contained only generic, boilerplate warnings that an error in financial

18 reporting could occur. In particular, the Q3 2017 Form 10-Q stated:

19                Because of its inherent limitations, internal controls over financial
20          reporting may not prevent or detect misstatements. Projections of any
21          evaluation of effectiveness to future periods are subject to the risk that
22          controls may become inadequate because of changes in conditions, or that
23          the degree of compliance with the policies or procedures may deteriorate.
24          All internal control systems, no matter how well designed, have inherent
25          limitations. Therefore, even those systems determined to be effective can
26          provide only reasonable assurance with respect to financial statement
27          preparation and presentation.
28
                                               - 20 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 22 of 53 Page ID #:22




 1          49.   The Q3 2017 Form 10-Q was signed and certified as accurate pursuant to the
 2 Sarbanes-Oxley Act of 2002 ("SOX") by defendants Kovacevich and Martin. Defendants

 3 Kovacevich and Martin certified that the Q3 2017 Form 10-Q "fully complies with the

 4 requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934," and that

 5 "[t]he information contained in the Report fully presents, in all material respects, the

 6 financial condition and results of operations [of] the Company."

 7          50.   On November 28, 2017, the Company filed the 2017 Form 10-K with the
 8 SEC.      The 2017 Form 10-K was signed by defendants Kovacevich, McCormick,
 9 Imbimbo, Baum, and Goodstein. For fiscal year 2017, the Company reported net income

10 of $69,464 on revenue of $18.79 million, compared to net income of $71,739 on revenue

11 of $8.21 million for fiscal year 2016. The 2017 Form 10-K also discussed the Company's

12 accounting for the contingent consideration related to its acquisition of CMP Wellness.

13 In particular, the 2017 Form 10-K stated:

14                In accordance with ASC 805, management has evaluated the
15          estimated fair value of the contingent consideration based a probability-
16          weighted assessment of the occurrence of CMP reaching certain gross profit
17          earnout targets. The Company initially recorded a contingent liability for the
18          contingent cash consideration of $1,735,375 $1,905,000 and recorded
19          contingent equity consideration of $10,763,760. Based on information
20          obtained during the fourth fiscal quarter, the Company revised its estimate of
21          the contingent cash consideration from $1,735,375 to $1,905,000, and its
22          estimate of the contingent equity consideration from $10,763,760 to
23          $11,852,400. The fair value of the contingent equity consideration is
24          recorded in additional paid[-]in capital.
25                                         *    *      *
26                The results of operations of CMP were consolidated beginning on the
27          date of the merger. Acquisition-related transaction costs are not included as
28          a component of consideration transferred, but are accounted for as an
                                                    - 21 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 23 of 53 Page ID #:23




 1          expense in the period in which the costs are incurred. Any excess of the
 2          acquisition consideration over the fair value of tangible and intangible assets
 3          acquired and liabilities assumed is allocated to goodwill. The amount of
 4          contingent consideration was recorded at its estimated fair value as of the
 5          acquisition date. The subsequent accounting for contingent consideration
 6          depends on whether the contingent consideration is classified as a liability or
 7          equity. The portion of contingent consideration classified as equity is not
 8          remeasured in subsequent accounting periods. However, contingent
 9          consideration classified as a liability is remeasured to its fair value at the end
10          of each reporting period and the change in fair value is reflected in income
11          or expense during that period. Any changes within the measurement period
12          resulting from facts and circumstances that existed as of the acquisition date
13          may result in retrospective adjustments to the provisional amounts recorded
14          at the acquisition date.
15                The equity consideration received by CMP members was calculated
16          based on the negotiated price per share of common stock of the Company of
17          $2.50, which approximated the quoted market price on the acquisition date.
18          The contingent equity consideration (number of common shares) was also
19          calculated based on the negotiated price per share of common stock of the
20          Company of $2.50, which approximated the quoted market price.
21                                          *    *      *
22                The Company has a contingent consideration liability of $1,820,000,
23          which consists of contingent cash consideration of $1,820,000 resulting from
24          the acquisition of CMP.…            The contingent consideration liability is
25          calculated based on the weighted average probability of meeting certain
26          milestones. This liability is remeasured at each reporting period. The
27          Company had no other financial assets or liabilities that are measured at fair
28          value on a recurring basis as of August 31, 2017 and 2016.
                                                     - 22 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 24 of 53 Page ID #:24




 1                                         *    *      *
 2                During the year ended August 31, 2017, the Company recognized a
 3          change in the fair value of its contingent consideration liability of $169,625,
 4          which increased liability from $1,735,375 to $1,905,000. A payment of
 5          $85,000 was made towards this liability during the year ended August 31,
 6          2017, resulting in a net liability of $1,820,000.
 7          51.   The 2017 Form 10-K also contained substantively the same warnings and
 8 reassurances described above regarding KushCo's still-ineffective internal control over
 9 financial reporting. Among other assurances, the 2017 Form 10-K reiterated that "the

10 weaknesses identified … have not had any material effect on our financial results," and

11 that "[m]anagement believes that despite [KushCo's] material weaknesses … [its]

12 financial statements for the year ended August 31, 2017 are fairly stated, in all material

13 respects, in accordance with U.S. GAAP." Notably, however, while the Q3 2017 Form

14 10-Q repeatedly asserted that KushCo would implement its remediation efforts during the

15 Company's 2017 fiscal year, the 2017 Form 10-K stated that KushCo would make these

16 changes in the Company's 2018 fiscal year.

17          52.   The 2017 Form 10-K contained signed certifications pursuant to SOX,
18 whereby defendants Kovacevich and McCormick certified that the 2017 Form 10-K

19 "fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the

20 Securities Exchange Act of 1934," and that "the information contained in the Report

21 fairly presents, in all material respects, the financial condition and results of operations of

22 the Company."

23          53.   On January 16, 2018, KushCo filed its Quarterly Report on Form 10-Q with
24 the SEC, reporting its financial and operating results for the first quarter ended November

25 30, 2017 (the "Q1 2018 Form 10-Q"). For the period, KushCo reported net income of
26 $94,615 on net revenue of $8.84 million, compared to a net loss of $161,958 on net

27 revenue of $2.47 million for the same period the prior fiscal year. The Q1 2018 Form 10-

28 Q also discussed the Company's accounting for the contingent consideration related to its
                                                    - 23 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 25 of 53 Page ID #:25




 1 acquisition of CMP Wellness. In particular, the Q1 2018 Form 10-Q stated:

 2                In accordance with ASC 805, management has evaluated the
 3          estimated fair value of the contingent consideration based a probability-
 4          weighted assessment of the occurrence of CMP reaching certain gross profit
 5          earnout targets. The Company initially recorded a contingent liability for the
 6          contingent cash consideration of $1,735,375 $1,905,000 and recorded
 7          contingent equity consideration of $10,763,760. Based on information
 8          obtained during the fourth fiscal quarter, the Company revised its estimate of
 9          the contingent cash consideration from $1,735,375 to $1,905,000, and its
10          estimate of the contingent equity consideration from $10,763,760 to
11          $11,852,400. The fair value of the contingent equity consideration is
12          recorded in additional paid[-]in capital.
13                                          *   *      *
14                The results of operations of CMP were consolidated beginning on the
15          date of the merger. Acquisition-related transaction costs are not included as
16          a component of consideration transferred, but are accounted for as an
17          expense in the period in which the costs are incurred. Any excess of the
18          acquisition consideration over the fair value of tangible and intangible assets
19          acquired and liabilities assumed is allocated to goodwill. The amount of
20          contingent consideration was recorded at its estimated fair value as of the
21          acquisition date. The subsequent accounting for contingent consideration
22          depends on whether the contingent consideration is classified as a liability or
23          equity. The portion of contingent consideration classified as equity is not
24          remeasured in subsequent accounting periods. However, contingent
25          consideration classified as a liability is remeasured to its fair value at the end
26          of each reporting period and the change in fair value is reflected in income
27          or expense during that period. Any changes within the measurement period
28          resulting from facts and circumstances that existed as of the acquisition date
                                                    - 24 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 26 of 53 Page ID #:26




 1          may result in retrospective adjustments to the provisional amounts recorded
 2          at the acquisition date.
 3                The equity consideration received by CMP members was calculated
 4          based on the negotiated price per share of common stock of the Company of
 5          $2.50, which approximated the quoted market price on the acquisition date.
 6          The contingent equity consideration (number of common shares) was also
 7          calculated based on the negotiated price per share of common stock of the
 8          Company of $2.50, which approximated the quoted market price.
 9                                        *    *      *
10                The Company has a contingent consideration liability of $1,820,000,
11          which consists of contingent cash consideration of $1,820,000 resulting from
12          the acquisition of CMP.…          The contingent consideration liability is
13          calculated based on the weighted average probability of meeting certain
14          milestones. This liability is remeasured at each reporting period. The
15          Company had no other financial assets or liabilities that are measured at fair
16          value on a recurring basis as of November 30, 2017.
17                                        *    *      *
18                During the three months ended November 30, 2017, the Company did
19          not recognize any change in the fair value of its contingent consideration
20          liability of $1,820,000.
21          54.   The Q1 2018 Form 10-Q also noted that KushCo's internal control over
22 financial reporting remained ineffective. However, unlike the Q3 2017 Form 10-Q and

23 2017 Form 10-K, the Q1 2018 Form 10-Q did not promise to address the material

24 weaknesses in its financial reporting within the current fiscal year. Rather, the Q1 2018

25 Form 10-Q stated that the remedial efforts would be implemented "as circumstances, cash
26 flow, and working capital permit." In particular, the Q1 2018 Form 10-Q stated:

27                The material weaknesses that existed on August 31, 2017 are
28          described in Part II, Item 9A – Controls and Procedures in our most recent
                                                   - 25 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 27 of 53 Page ID #:27




 1          Annual Report on Form 10-K, filed on November 29, 2017. Due to a lack of
 2          financial resources and size, we are not able to, and do not intend to,
 3          immediately take any action to remediate these material weaknesses. We
 4          will not be able to do so until we acquire sufficient financing to do so. We
 5          will implement further controls as circumstances, cash flow, and working
 6          capital permit.
 7          55.      Despite the continuing internal control deficiencies, in the Q1 2018 Form
 8 10-Q, the Company once again reassured analysts and investors that its financial
 9 statements could be relied upon. The Q1 2018 Form 10-Q stated:

10                   Notwithstanding the assessment that our disclosure controls and
11          procedures were not effective and that there were material weaknesses as
12          identified in this report, we believe that our financial statements fairly
13          present our financial position, results of operations and cash flows for the
14          periods covered thereby in all material respects.
15                We have taken steps to enhance our internal control over financial
16          reporting and plan to take additional steps to remediate the material
17          weaknesses. Specifically:
18                  i.   We appointed additional independent members with public
19                       company board experience to our board of directors,
20                 ii.   We added staff to our finance team, and outsourced to third party
21                       the assessment of certain complex transactions under US GAAP
22                iii.   On January 2018, we hired a controller with public company
23                       experience
24                We believe that the measures described above will strengthen our internal
25          control over financial reporting. We expect that our efforts, including design,
26          implementation and testing will continue throughout fiscal year 2018.
27          56.      The Q1 2018 Form 10-Q contained signed certifications pursuant to SOX,
28 whereby defendants Kovacevich and McCormick certified that the Q1 2018 Form 10-Q
                                                  - 26 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 28 of 53 Page ID #:28




 1 "fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the

 2 Securities Exchange Act of 1934," and that "the information contained in the Report

 3 fairly presents, in all material respects, the financial condition and results of operations of

 4 the Company."

 5          57.   After the Company filed its Q1 2018 Form 10-Q, KushCo's stock fell more
 6 than 22%, or $1.87 per share, from a close of $8.30 per share on January 16, 2018, to a

 7 close of $6.43 per share on January 19, 2018, erasing more than $115.5 million in market

 8 capitalization.
 9          58.   On April 13, 2018, KushCo filed its Quarterly Report on Form 10-Q with
10 the SEC, reporting the Company's financial and operating results for second quarter

11 ended February 28, 2018 (the "Q2 2018 Form 10-Q"). For the period, KushCo reported a

12 net loss of $920,314 on net revenue of $10.36 million, compared to net income of $3,619

13 on net revenue of $2.97 million for the same period in the prior fiscal year. The Q2 2018

14 Form 10-Q also discussed the Company's accounting for the contingent consideration

15 related to its acquisition of CMP Wellness. In particular, the Q2 2018 Form 10-Q stated:

16                In accordance with ASC 805, management has evaluated the
17          estimated fair value of the contingent consideration based a probability-
18          weighted assessment of the occurrence of CMP reaching certain gross profit
19          earnout targets. The Company initially recorded a contingent liability for the
20          contingent cash consideration of $1,735,375 and recorded contingent equity
21          consideration of $10,763,760. Based on information obtained during the
22          fourth fiscal quarter, the Company revised its estimate of the contingent cash
23          consideration from $1,735,375 to $1,905,000, and its estimate of the
24          contingent equity consideration from $10,763,760 to $11,852,400. A
25          payment of $85,000 was made towards this liability during the year ended
26          August 31, 2017, resulting in a net liability of $1,820,000. During the six
27          months ended February, a payment of $170,000 was made towards this
28          liability, resulting in a net liability of $1,650,000. During the three months
                                                - 27 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 29 of 53 Page ID #:29




 1          ended February 28, 2018, the Company did not recognize any change in the
 2          fair value of its contingent consideration liability of $1,650,000.
 3                                          *   *      *
 4                The results of operations of CMP were consolidated beginning on the
 5          date of the merger. Acquisition-related transaction costs are not included as
 6          a component of consideration transferred, but are accounted for as an
 7          expense in the period in which the costs are incurred. Any excess of the
 8          acquisition consideration over the fair value of tangible and intangible assets
 9          acquired and liabilities assumed is allocated to goodwill. The amount of
10          contingent consideration was recorded at its estimated fair value as of the
11          acquisition date. The subsequent accounting for contingent consideration
12          depends on whether the contingent consideration is classified as a liability or
13          equity. The portion of contingent consideration classified as equity is not
14          remeasured in subsequent accounting periods. However, contingent
15          consideration classified as a liability is remeasured to its fair value at the end
16          of each reporting period and the change in fair value is reflected in income
17          or expense during that period. Any changes within the measurement period
18          resulting from facts and circumstances that existed as of the acquisition date
19          may result in retrospective adjustments to the provisional amounts recorded
20          at the acquisition date.
21                The equity consideration received by CMP members was calculated
22          based on the negotiated price per share of common stock of the Company of
23          $2.50, which approximated the quoted market price on the acquisition date.
24          The contingent equity consideration (number of common shares) was also
25          calculated based on the negotiated price per share of common stock of the
26          Company of $2.50, which approximated the quoted market price.
27                                          *   *      *
28
                                                    - 28 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 30 of 53 Page ID #:30




 1                The Company has a contingent consideration liability of $1,650,000
 2          which consists of contingent cash consideration of $1,650,000 resulting from
 3          the acquisition of CMP.…           The contingent consideration liability is
 4          calculated based on the weighted average probability of meeting certain
 5          milestones. This liability is remeasured at each reporting period. The
 6          Company had no other financial assets or liabilities that are measured at fair
 7          value on a recurring basis as of February 28, 2018.
 8                                         *    *      *
 9                During the year ended August 31, 2017, the Company recognized a
10          change in the fair value of its contingent consideration liability of $169,625,
11          which increased liability from $1,735,375 to $1,905,000. A payment of
12          $85,000 was made towards this liability during the year ended August 31,
13          2017, resulting in a net liability of $1,820,000. During the six months ended
14          February, a payment of $170,000 was made towards this liability, resulting
15          in a net liability of $1,650,000. During the three months ended February 28,
16          2018, the Company did not recognize any change in the fair value of its
17          contingent consideration liability of $1,650,000.
18          59.   Despite the continuing internal control deficiencies, in the Q2 2018 Form
19 10-Q, the Company once again reassured analysts and investors that its financial

20 statements could be relied upon. For instance, the Q2 2018 Form 10-Q included the

21 assurance that "[n]otwithstanding the assessment that our disclosure controls and

22 procedures were not effective and that there were material weaknesses as identified" in

23 the 2017 Form 10-K, "our financial statements fairly present our financial position,

24 results of operations and cash flows for the periods covered thereby in all material

25 respects."
26          60.   Additionally, the Q2 2018 Form 10-Q highlighted that KushCo had
27 enhanced its internal controls during the second fiscal quarter. In particular, the Q2 2018

28 Form 10-Q stated:
                                                    - 29 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 31 of 53 Page ID #:31




 1                We have taken steps to enhance our internal control over financial
 2          reporting and plan to take additional steps to remediate the material
 3          weaknesses. Specifically:
 4                   (i) We appointed additional independent members with public
 5                   company board experience to our board of directors, such that our
 6                   board of directors is now composed of a majority of independent
 7                   directors;
 8                   (ii) On March 9, 2018, our board of directors formed an Audit
 9                   Committee composed entirely of independent directors that will,
10                   among other things, assist the board of directors in its oversight of
11                   the integrity of our financial statements and our financing reporting
12                   processes and systems of internal control;
13                   (iii) We have adopted a Code of Business Conduct and Ethics and
14                   a whistleblower policy;
15                   (iv) We added staff to our finance team, and outsourced to third
16                   party the assessment of certain complex transactions under US
17                   GAAP; and
18                   (v) On January 2018, we hired a controller with public company
19                   experience
20                We believe that the measures described above will strengthen our
21          internal control over financial reporting. We expect that our efforts,
22          including design, implementation and testing will continue throughout fiscal
23          year 2018.
24          61.   The Q2 2018 Form 10-Q contained signed certifications pursuant to SOX,
25 whereby defendants Kovacevich and McCormick certified that the Q2 2018 Form 10-Q
26 "fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the

27 Securities Exchange Act of 1934," and that "the information contained in the Report

28 fairly presents, in all material respects, the financial condition and results of operations of
                                                - 30 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 32 of 53 Page ID #:32




 1 the Company."

 2          62.   On July 13, 2018, KushCo filed its Quarterly Report on Form 10-Q with the
 3 SEC, reporting the Company's financial and operating results for the third quarter ended

 4 May 31, 2018 (the "Q3 2018 Form 10-Q"). For the period, KushCo reported a net loss of

 5 $2.16 million, or $0.03 per diluted share, on net revenue of $12.90 million, compared to

 6 net income of $6,119, or $0.00 per diluted share, on net revenue of $4.71 million for the

 7 same period in the prior fiscal year. The Q3 2018 Form 10-Q also discussed the

 8 Company's accounting for the contingent consideration related to its acquisition of CMP
 9 Wellness. In particular, the Q3 2018 Form 10-Q stated:

10                In accordance with ASC 805, management has evaluated the
11          estimated fair value of the contingent consideration based a probability-
12          weighted assessment of the occurrence of CMP reaching certain gross profit
13          earnout targets. The Company initially recorded a contingent liability for the
14          contingent cash consideration of $1,735,375 and recorded contingent equity
15          consideration of $10,763,760. Based on information obtained during the
16          fourth fiscal quarter, the Company revised its estimate of the contingent cash
17          consideration from $1,735,375 to $1,905,000, and its estimate of the
18          contingent equity consideration from $10,763,760 to $11,852,400. A
19          payment of $85,000 was made towards this liability during the year ended
20          August 31, 2017, resulting in a net liability of $1,820,000. During the six
21          months ended February, a payment of $170,000 was made towards this
22          liability, resulting in a net liability of $1,650,000. During the three months
23          ended May 31, 2018, the Company did not recognize any change in the fair
24          value of its contingent consideration liability of $1,650,000.
25                                         *   *      *
26                The results of operations of CMP were consolidated beginning on the
27          date of the merger. Acquisition-related transaction costs are not included as
28          a component of consideration transferred, but are accounted for as an
                                                   - 31 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 33 of 53 Page ID #:33




 1          expense in the period in which the costs are incurred. Any excess of the
 2          acquisition consideration over the fair value of tangible and intangible assets
 3          acquired and liabilities assumed is allocated to goodwill. The amount of
 4          contingent consideration was recorded at its estimated fair value as of the
 5          acquisition date. The subsequent accounting for contingent consideration
 6          depends on whether the contingent consideration is classified as a liability or
 7          equity. The portion of contingent consideration classified as equity is not
 8          remeasured in subsequent accounting periods. However, contingent
 9          consideration classified as a liability is remeasured to its fair value at the end
10          of each reporting period and the change in fair value is reflected in income
11          or expense during that period. Any changes within the measurement period
12          resulting from facts and circumstances that existed as of the acquisition date
13          may result in retrospective adjustments to the provisional amounts recorded
14          at the acquisition date.
15                The equity consideration received by CMP members was calculated
16          based on the negotiated price per share of common stock of the Company of
17          $2.50, which approximated the quoted market price on the acquisition date.
18          The contingent equity consideration (number of common shares) was also
19          calculated based on the negotiated price per share of common stock of the
20          Company of $2.50, which approximated the quoted market price.
21          63.   The Q3 2018 Form 10-Q also discussed the Company's accounting for
22 contingent consideration related to its acquisition of Summit, stating:

23                The [Summit] acquisition was accounted for using the acquisition
24          method of accounting in accordance with ASC 805, Business Combinations.
25          The consideration paid to the Members of Summit at the closing included
26          the Cash Consideration, consisting of an aggregate of $1.4 million in cash,
27          net of cash received and the Share Consideration, consisting of an aggregate
28          of 1,280,000 shares common stock. $500,000 of the Cash Consideration and
                                                  - 32 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 34 of 53 Page ID #:34




 1          approximately 640,000 shares of common stock from the Share
 2          Consideration were held back by the Company for a period of 15 months for
 3          potential post-closing working capital and/or indemnification claims relating
 4          to, among other things, breaches of representations, warranties and
 5          covenants contained in the Merger Agreement. The Members may become
 6          entitled to receive earn-out consideration of up to an additional 1,280,000
 7          shares of common stock, in the aggregate, based on the net revenue
 8          performance of the Summit business during a one-year period following the
 9          closing.
10                The    Company      estimated        the     probability   of   the   contingent
11          consideration at 100% and recorded the earn-out consideration of the
12          additional 1,280,000 shares of common stock in stockholders' equity.
13          64.   In total, the Company reported contingent consideration liability of
14 $2,150,000 related to its acquisition of CMP Wellness and Summit. The Q3 2018 Form

15 10-Q stated:

16                The Company has a contingent consideration liability of $2,150,000
17          which consists of contingent cash consideration of $1,650,000 resulting from
18          the acquisition of CMP and $500,000 resulting from the acquisition of
19          Summit. The contingent consideration liability is calculated based on the
20          weighted average probability of meeting certain milestones. This liability is
21          remeasured at each reporting period. The Company had no other financial
22          assets or liabilities that are measured at fair value on a recurring basis as of
23          May 31, 2018.
24                                         *      *      *
25                During the nine months ended May 31, 2018, a payment of $170,000
26          was made towards this liability, an increase of $500,000 resulted from the
27          Summit acquisition, resulting in a net liability of $2,150,000. During the
28          three months ended May 31, 2018, the Company did not recognize any
                                                      - 33 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 35 of 53 Page ID #:35




 1          change in the fair value of its contingent consideration liability of
 2          $2,150,000.
 3          65.   The Q3 2018 Form 10-Q also contained substantively the same warnings
 4 and reassurances described above concerning its still-ineffective internal control over

 5 financial reporting. In particular, the Q3 2018 Form 10-Q included the assurance that

 6 "[n]otwithstanding the assessment that our disclosure controls and procedures were not

 7 effective and that there were material weaknesses as identified" in the 2017 Form 10-K,

 8 "our financial statements fairly present our financial position, results of operations and
 9 cash flows for the periods covered thereby in all material respects." The Q3 2018 Form

10 10-Q also touted the same enhanced remedial measures as the Q2 2018 Form 10-Q.

11          66.   The Q3 2018 Form 10-Q contained signed certifications pursuant to SOX,
12 whereby defendants Kovacevich and McCormick certified that the Q3 2018 Form 10-Q

13 "fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the

14 Securities Exchange Act of 1934," and that "the information contained in the Report

15 fairly presents, in all material respects, the financial condition and results of operations of

16 the Company."

17          67.   On November 29, 2018, KushCo filed its Annual Report on Form 10-K with
18 the SEC, reporting its financial and operating results for the fiscal year ended August 31,

19 2018 (the "2018 Form 10-K"). The 2018 Form 10-K was signed by defendants

20 Kovacevich, Tedford, Baum, Goodstein, Imbimbo, and Hunter.              For fiscal year 2018,
21 KushCo reported a net loss of $10.19 million, or $0.16 per diluted share, on net revenue

22 of $52.07 million, compared to a net income of $69,464, or $0.00 per diluted share, on

23 net revenue of $18.79 million for fiscal year 2017. The 2018 Form 10-K also discussed

24 the Company's accounting for contingent consideration related to its acquisitions of CMP

25 Wellness, Summit, and Hybrid. With respect to CMP Wellness, the 2018 Form 10-K
26 stated:

27                In accordance with ASC 805, management has evaluated the
28          estimated fair value of the contingent consideration based a probability-
                                                - 34 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 36 of 53 Page ID #:36




 1          weighted assessment of the occurrence of CMP reaching certain gross profit
 2          earnout targets. The Company initially recorded a contingent liability for the
 3          contingent cash consideration of $1,735,375 $1,905,000 and recorded
 4          contingent equity consideration of $10,763,760. Based on information
 5          obtained during the fourth fiscal quarter, the Company revised its estimate of
 6          the contingent cash consideration from $1,735,375 to $1,905,000, and its
 7          estimate of the contingent equity consideration from $10,763,760 to
 8          $11,852,400. The fair value of the contingent equity consideration is
 9          recorded in additional paid[-]in capital.
10                                          *   *      *
11                The results of operations of CMP were consolidated beginning on the
12          date of the merger. Acquisition-related transaction costs are not included as
13          a component of consideration transferred, but are accounted for as an
14          expense in the period in which the costs are incurred. Any excess of the
15          acquisition consideration over the fair value of tangible and intangible assets
16          acquired and liabilities assumed is allocated to goodwill. The amount of
17          contingent consideration was recorded at its estimated fair value as of the
18          acquisition date. The subsequent accounting for contingent consideration
19          depends on whether the contingent consideration is classified as a liability or
20          equity. The portion of contingent consideration classified as equity is not
21          remeasured in subsequent accounting periods. However, contingent
22          consideration classified as a liability is remeasured to its fair value at the end
23          of each reporting period and the change in fair value is reflected in income
24          or expense during that period. Any changes within the measurement period
25          resulting from facts and circumstances that existed as of the acquisition date
26          may result in retrospective adjustments to the provisional amounts recorded
27          at the acquisition date.
28                                          *   *      *
                                                    - 35 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 37 of 53 Page ID #:37




 1                The equity consideration received by CMP members was calculated
 2          based on the negotiated price per share of common stock of the Company of
 3          $2.50, which approximated the quoted market price on the acquisition date.
 4          The contingent equity consideration (number of common shares) was also
 5          calculated based on the negotiated price per share of common stock of the
 6          Company of $2.50, which approximated the quoted market price.
 7          68.   With regard to its acquisition of Summit, in the 2018 Form 10-K the
 8 Company reported an estimated fair value contingent equity consideration of $3,193,907,
 9 and a total fair value of consideration and total estimated acquisition consideration of

10 $10,680,666, as adjusted for August 31, 2018, compared to an estimated fair value

11 contingent equity consideration of $7,155,200, and a total fair value of consideration and

12 total estimated acquisition consideration of $15,755,618, as initially reported on May 2,

13 2018.2 The 2018 10-K also stated:

14                The [Summit] acquisition was accounted for using the acquisition
15          method of accounting in accordance with ASC 805, Business Combinations.
16          The consideration paid to the Members of Summit at the closing included
17          the Cash Consideration, consisting of an aggregate of $905,231 in cash, net
18          of cash received, $187,849 in cash held back and the Share Consideration,
19          consisting of an aggregate of 1,280,000 shares common stock. $187,849 of
20          the Cash Consideration and approximately 640,000 shares of common stock
21          from the Share Consideration were held back by the Company for a period
22          of 15 months for potential post-closing working capital and/or
23          indemnification claims relating to, among other things, breaches of
24

25    2
     For the Summit acquisition, the Q3 2018 Form 10-Q did not explicitly list an estimated
26 fair value contingent equity consideration of $7,155,200, nor a total fair value of
   consideration and total estimated acquisition consideration of $15,755,618, as initially
27 reported May 2, 2018. Instead, the Q3 2018 Form 10-Q listed these two values as
   KushCo's contingent company stock consideration and total purchase price, respectively,
28 from the Summit acquisition.
                                               - 36 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 38 of 53 Page ID #:38




 1          representations, warranties and covenants contained in the Merger
 2          Agreement. The Members may become entitled to receive earn-out
 3          consideration of up to an additional 1,280,000 shares of common stock, in
 4          the aggregate, based on the net revenue performance of the Summit business
 5          during a one-year period following the closing.
 6          69.   With regard to KushCo's acquisition of Hybrid, the 2018 Form 10-K
 7 reported an estimated fair value contingent equity consideration of $920,000, and a total

 8 fair value of consideration and total estimated acquisition consideration of $4,178,492.
 9 The 2018 Form 10-K also stated:

10                The [Hybrid] acquisition was accounted for using the acquisition
11          method of accounting in accordance with ASC 805, Business Combinations.
12          The consideration paid to the Members of Hybrid at the closing included the
13          Cash Consideration, consisting of an aggregate of $847,187 in cash, net of
14          cash received, $82,106 in cash held back and the Share Consideration,
15          consisting of an aggregate of 360,000 shares common stock. $82,106 of the
16          Cash Consideration and 162,000 shares of common stock from the Share
17          Consideration were held back by the Company issuable on January 1, 2019.
18          The Members may become entitled to receive earn-out payments of up to
19          $1.37 million, through a combination of cash and stock payments, based on
20          the net revenue performance of the Hybrid business during the period
21          September 1, 2018 through August 31, 2019.
22          70.   While the 2018 Form 10-K stated that KushCo's internal control over
23 financial reporting was still ineffective, it noted that the Company suffered from fewer

24 material weaknesses, now including only "inadequate segregation of duties consistent

25 with control objectives" and a "lack of multiple levels of supervision and review."
26 Further, in the 2018 Form 10-K, the Company also assured investors that while "[c]ertain

27 of the material weaknesses in internal control over financial reporting as of August 31,

28 2018 … remain unchanged from August 31, 2017," "the weaknesses identified … have
                                                - 37 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 39 of 53 Page ID #:39




 1 not had any material effect on our financial results." The 2018 Form 10-K reiterated that

 2 "despite our material weaknesses set forth above, our financial statements for the fiscal

 3 year ended August 31, 2018 are fairly stated, in all material respects, in accordance with

 4 U.S. GAAP."

 5          71.   Moreover, despite the continuing deficiencies in KushCo's internal controls,
 6 the 2018 Form 10-K contained substantively the same generic, boilerplate warnings that

 7 an error in financial reporting could occur. The 2018 Form 10-K also noted that

 8 management would continue their remediation plan for KushCo's remaining material
 9 weaknesses in internal control over financial reporting in the Company's 2019 fiscal year.

10          72.   The 2018 Form 10-K contained signed certifications pursuant to SOX,
11 whereby defendants Kovacevich and Tedford certified that the 2018 Form 10-K "fully

12 complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities

13 Exchange Act of 1934," and that "the information contained in the Report fairly presents,

14 in all material respects, the financial condition and results of operations of the Company."

15          73.   On January 8, 2019, KushCo filed its Quarterly Report on Form 10-Q with
16 the SEC, reporting the Company's financial and operating results for the first quarter

17 ended November 30, 2018 (the "Q1 2019 Form 10-Q"). For the quarter, KushCo reported

18 a loss of $8.18 million, or $0.10 per diluted share, on net revenue of $25.31 million,

19 compared to a net income of $94,615, or $0.00 per diluted share, on net revenue of $8.84

20 million for the same period the prior fiscal year. With regard to KushCo's contingent

21 consideration related to its acquisition of CMP Wellness, Summit, and Hybrid, the Q1

22 2019 Form 10-Q stated:

23                The Company has contingent consideration outstanding associated
24          with its prior business combinations. The Company accounts for business
25          combinations under the acquisition method and allocates the total purchase
26          price for acquired businesses to the tangible and identified intangible assets
27          acquired and liabilities assumed, based on their estimated fair values as of
28          the acquisition date. A liability for contingent consideration, if applicable, is
                                                  - 38 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 40 of 53 Page ID #:40




 1          recorded at fair value as of the acquisition date and, evaluated each period
 2          for changes in the fair value and adjusted as appropriate.
 3                The Company's contingent consideration as of November 30, 2018
 4          was $672,849, consisting of $187,849 from the Summit acquisition and
 5          $485,000 from the Hybrid acquisition.
 6                The Company's contingent consideration as of August 31, 2018 was
 7          $754,955, consisting of $187,849 from the Summit acquisition and $532,106
 8          from the Hybrid acquisition.
 9          74.   The Q1 2019 Form 10-Q also noted that KushCo's internal control over
10 financial reporting was still ineffective because the Company suffered from the same

11 material weaknesses identified in the 2018 Form 10-K. The Q1 2019 Form 10-Q

12 nonetheless continued to tout KushCo's remediation measures, which included the same

13 measures identified in its Q2 2018 Form 10-Q and Q3 2018 Form 10-Q. The Company's

14 remediation efforts also included its "hiring of [its] new Chief Financial Officer,

15 Christopher Tedford, with significant sales and distribution experience who will focus on

16 the development of the finance and accounting function."

17          75.   Additionally, while the Q1 2019 Form 10-Q did not contain the same
18 assurances as its previous reports, quoted above, that KushCo and its management

19 believed their financial statements and representations were accurate and fairly presented

20 despite material weaknesses in KushCo's internal controls, the Q1 2019 Form 10-Q

21 nonetheless assured investors that "[t]here ha[d] been no change in [KushCo's] internal

22 control over financial reporting" regarding "the effectiveness of [KushCo's] internal

23 control over financial reporting" that occurred during the period, "that has materially

24 affected, or is reasonably likely to materially affect, our internal control over financial

25 reporting."
26          76.   The Q1 2019 Form 10-Q contained signed certifications pursuant to SOX,
27 whereby defendants Kovacevich and Tedford certified that the Q1 2019 Form 10-Q

28 "fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the
                                                 - 39 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 41 of 53 Page ID #:41




 1 Securities Exchange Act of 1934," and that "the information contained in the Report

 2 fairly presents, in all material respects, the financial condition and results of operations of

 3 the Company."

 4                      REASONS THE STATEMENTS WERE IMPROPER
 5          77.   The statements referenced above were each improper when made because
 6 they failed to disclose and misrepresented the following material, adverse facts, which the

 7 Individual Defendants knew, consciously disregarded, or were reckless in not knowing:

 8                (a)     the Company was improperly accounting for contingent consideration
 9 related to its acquisitions;

10                (b)     the Company was overstating its earnings for years;
11                (c)     the Company would not cure the material deficiencies in its financial
12 and internal controls in the timeframe stated;

13                (d)     the Company's financial statements could not be relied upon; and
14                (e)     as a result of the foregoing, several years of representations
15 concerning the Company's financial condition, business prospects, and internal controls

16 were improper.

17                                   THE TRUTH EMERGES
18          78.   The truth behind the Company's business prospects and Individual
19 Defendants' wrongdoing began to emerge on April 9, 2019, when KushCo filed with the

20 SEC a Current Report on Form 8-K and issued a press release announcing the Company's

21 decision to restate prior period financial statements for fiscal years 2017 and 2018 for

22 noncash items related to the acquisitions of CMP Wellness, Summit, and Hybrid. The

23 Form 8-K disclosed that KushCo had inaccurately accounted for certain shared-settled

24 contingent consideration relating to its CMP Wellness, Summit, and Hybrid acquisitions,

25 by recording their respective earnout arrangements as equity rather than as liabilities. In
26 particular, the Form 8-K stated:

27                On April 8, 2019, the Audit Committee of the Board of Directors (the
28          "Audit Committee") of KushCo Holdings, Inc. (the "Company"), after
                                                - 40 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 42 of 53 Page ID #:42




 1          discussion with management of the Company and the Company's
 2          independent registered public accounting firm, RBSM LLP ("RBSM"),
 3          concluded that the Company's previously issued audited consolidated
 4          financial statements as of and for the fiscal years ended August 31, 2018
 5          and 2017 included in the Company's Annual Reports on Form 10-K for
 6          such periods and unaudited condensed consolidated interim financial
 7          statements as of and for the fiscal periods ended May 31, 2017, November
 8          30, 2017, February 28, 2018, May 31, 2018 and November 30, 2018
 9          included in the Company's Quarterly Reports on Form 10-Q for such
10          periods should no longer be relied upon. Similarly, management's reports
11          on the effectiveness of internal controls over financial reporting, earnings
12          releases, and investor communications describing the financial statements
13          for the periods described above should no longer be relied upon.
14                As part of preparing its condensed consolidated interim financial
15          statements as of and for the fiscal period ended February 28, 2019, the
16          Company identified inadvertent errors in the accounting for certain
17          shared-settled contingent consideration ("Contingent Consideration")
18          relating to the Company's acquisition of CMP Wellness in May 2017,
19          Summit Innovations in May 2018, and Hybrid Creative in July 2018. In
20          connection with those acquisitions, Contingent Consideration relating to
21          the respective earnout arrangements were recorded as equity. Upon
22          further evaluation, the Company determined that the Contingent
23          Consideration should have been accounted for as liabilities with changes
24          in the fair value recorded in the Company's consolidated statements of
25          operations.
26                                        *   *      *
27                The Company expects the corrected misstatements to have the
28          following impact on its restated annual consolidated financial statements:
                                                  - 41 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 43 of 53 Page ID #:43




 1           Increase net loss from $10.2 million to $24.3 million during its fiscal
 2                year ended August 31, 2018;
 3           Increase net income from $0.1 million to $1.7 million during its fiscal
 4                year ended August 31, 2017;
 5           No impact on its net revenue or gross profit for any of the restated fiscal
 6                periods; and
 7           No impact on its cash flows from operations for any of the restated fiscal
 8                periods.
 9          The Company intends to file such amended reports as soon as practicable.
10                   Management has concluded that the Company's internal control
11          over financial reporting and its disclosure controls and procedures were
12          not effective as of the end of the respective restatement periods. The
13          Company will amend any disclosures pertaining to its evaluation of such
14          internal controls and procedures, as appropriate, in connection with the
15          amended 10- K and 10-Q filings. In February 2019, the Company engaged a
16          national accounting advisory firm to assist with the design and
17          implementation of its internal controls over financial reporting based on the
18          criteria established in Internal Control - Integrated Framework (2013)
19          issued by the Committee of Sponsoring Organizations of the Treadway
20          Commission.
21                                   DAMAGES TO KUSHCO
22          79.      As a result of the Individual Defendants' improprieties, KushCo
23 disseminated improper, public statements concerning the Company's financial condition,

24 financial controls, and disclosure controls and procedures. These improper statements

25 have devastated KushCo's credibility as reflected by the Company's almost $40 million,
26 or 7.76%, market capitalization loss.

27          80.      KushCo's performance issues also damaged its reputation within the
28 business community and in the capital markets. In addition to price, KushCo's current
                                                - 42 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 44 of 53 Page ID #:44




 1 and potential investors consider a company's trustworthiness, stability, and ability to

 2 evaluate known risks. Investors are less likely to invest in companies that disseminate

 3 improper statements, fail to comply with their own internal protocols and external

 4 regulations, and are uncertain about their own financial condition. KushCo's ability to

 5 raise equity capital or debt on favorable terms in the future is now impaired. In addition,

 6 the Company stands to incur higher marginal costs of capital and debt because the

 7 improper statements and misleading projections disseminated by the Individual

 8 Defendants have materially increased the perceived risks of investing in and lending
 9 money to the Company.

10          81.   Further, as a direct and proximate result of the Individual Defendants'
11 actions, KushCo has expended, and will continue to expend, significant sums of money.

12 Such expenditures include, but are not limited to:

13                (a)   costs incurred from the Company's internal investigation and review
14 of the accounting violations;

15                (b)   costs incurred from restating and revising past financial statements;
16                (c)   costs incurred from defending and paying any settlement in the
17 Securities Class Action; and

18                (d)   costs incurred from compensation and benefits paid to the defendants
19 who have breached their duties to KushCo.

20                DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS
21          82.   Plaintiff brings this action derivatively in the right and for the benefit of
22 KushCo to redress injuries suffered, and to be suffered, by KushCo as a direct result of

23 breaches of fiduciary duty, waste of corporate assets, and unjust enrichment, as well as

24 the aiding and abetting thereof, by the Individual Defendants. KushCo is named as a

25 nominal defendant solely in a derivative capacity. This is not a collusive action to confer
26 jurisdiction on this Court that it would not otherwise have.

27          83.   Plaintiff will adequately and fairly represent the interests of KushCo in
28 enforcing and prosecuting its rights.
                                               - 43 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 45 of 53 Page ID #:45




 1          84.   Plaintiff was a stockholder of KushCo at the time of the wrongdoing
 2 complained of, has continuously been a stockholder since that time, and is a current

 3 KushCo stockholder.

 4          85.   The current Board of KushCo consists of the following five individuals:
 5 defendants Kovacevich, Baum, Goodstein, Hunter, and Imbimbo. Plaintiff has not made

 6 any demand on the present Board to institute this action because such a demand would be

 7 a futile, wasteful, and useless act, as set forth below.

 8 Demand Is Excused Because Defendants Kovacevich, Baum, Goodstein, Hunter,
      and Imbimbo Face a Substantial Likelihood of Liability for Their Misconduct
 9

10          86.   As alleged above, defendants Kovacevich, Baum, Goodstein, Hunter, and
11 Imbimbo breached their fiduciary duties of loyalty by knowingly or recklessly causing or

12 allowing the Company to consistently misrepresent its financial condition and internal

13 control remediation efforts.     Defendants Kovacevich, Baum, Goodstein, Hunter, and
14 Imbimbo each failed to ensure that the Company maintained adequate controls over its

15 internal accounting and financial reporting functions.

16          87.   Defendants Hunter, Baum, and Goodstein, as members of the Audit
17 Committee, were responsible for overseeing the integrity of the Company's financial

18 statements and the Company's internal accounting and financial controls.           These
19 defendants each failed to ensure that the Company implemented adequate controls over

20 its internal accounting and financial reporting functions. Further, the Audit Committee

21 Defendants were responsible for knowingly or recklessly allowing the improper

22 statements related to the Company's financial and disclosure controls.     Despite their
23 knowledge or reckless disregard, the Audit Committee Defendants caused these improper

24 statements. Accordingly, the Audit Committee Defendants breached their fiduciary duty

25 of loyalty and good faith because they participated in the wrongdoing described herein.
26 Thus, the Audit Committee Defendants face a substantial likelihood of liability for their

27 breach of fiduciary duties so any demand upon them is futile.

28
                                                - 44 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 46 of 53 Page ID #:46




 1
      Demand Is Excused Because Defendants Kovacevich and Imbimbo Dominate and
      Control the Board
 2

 3          88.   Demand is futile because defendants Baum, Goodstein, and Hunter will not
 4 vote to initiate litigation against defendants Kovacevich and Imbimbo. Every member of

 5 the Board is beholden to defendants Kovacevich and Imbimbo. Defendants Kovacevich

 6 and Imbimbo are cofounders and 27% owners of KushCo. Defendant Kovacevich has

 7 also closely overseen the business operations of KushCo since its establishment and has

 8 been significantly involved in the day-to-day business operations at KushCo. The entire
 9 Board is dependent, in significant part, on defendants Kovacevich and Imbimbo for their

10 seats on the Board, and would be expelled from their positions of power at KushCo, and

11 the perquisites derived therefrom, for bringing the derivative claims against defendants

12 Kovacevich and Imbimbo.          Accordingly, the Board is disabled from fairly and
13 objectively considering a presuit demand to bring, let alone vigorously prosecute, the

14 derivative claims asserted against themselves and defendants Kovacevich and Imbimbo

15 in this action.

16 Demand Is Excused as to Defendants Kovacevich, Imbimbo, and Baum for
      Additional Reasons
17

18          89.   In addition, demand is futile because defendants Kovacevich, Imbimbo, and
19 Baum will not vote to initiate litigation against each other due to their long-standing

20 personal and professional ties to each other. Defendants Kovacevich and Imbimbo have

21 a long-standing personal relationship.    Defendants Kovacevich and Imbimbo's close
22 friendship dates back nearly twenty years to their high school days at Bellarmine College

23 Preparatory in San Jose, California. During high school, the two were both members of

24 Bellarmine College Preparatory's basketball team.       Since high school, defendants
25 Kovacevich and Imbimbo have filed multiple business relationships on top of that
26 friendship. In particular:

27                (a)   In 2007, defendant Imbimbo founded PackMyDorm ("PMD"), a
28 college moving and storage solutions company. Kovacevich was an early investor in
                                              - 45 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 47 of 53 Page ID #:47




 1 PMD and helped defendant Imbimbo eventually sell it to a California-based moving

 2 company.

 3                  (b)   Defendants Kovacevich and Imbimbo cofounded KushCo in 2010.
 4                  (c)   In 2011, defendants Kovacevich and Imbimbo cofounded 3 Kings
 5 Ventures, LLC ("3 Kings"), a company that invests in and develops distressed residential

 6 real estate.      The pair continues to own 3 Kings. KushCo paid 3 Kings hundreds of
 7 thousands of dollars in rent payments in fiscal 2018 and 2017.

 8                  (d)   In March 2012, defendants Kovacevich and Imbimbo cofounded
 9 BigRentz Inc. ("BigRentz"), an online construction equipment rental marketplace.

10 Defendants Kovacevich, Imbimbo, and Baum all currently serve as directors of BigRentz.

11 In addition, between March 2012 and September 2014, defendant Kovacevich served as

12 Chief Operating Officer of BigRentz, and between March 2012 and April 2017,

13 defendant Imbimbo served as CEO of that company.

14                  (e)   In 2017, defendants Kovacevich and Imbimbo cofounded Alpha West
15 Holdings ("Alpha West"), a venture capital firm. Since at least December 2017,

16 defendant Imbimbo has served as managing partner of Alpha West.

17          90.     Defendant Baum also has ties to defendants Kovacevich and Imbimbo.
18 Defendant Baum was an early investor in KushCo and helped the Company get off the

19 ground.        As of December 28, 2018, defendant Baum owned 1.1% of the Company's
20 stock.     According to an April 22, 2018 article published by the Cannabis Business
21 Executive, defendants Kovacevich and Imbimbo have been able to "call on the expertise

22 Eric Baum, a friend and board member … who has brought much needed insight and

23 strategic thinking to the team."

24          91.     As a result of these long-standing personal and professional ties, defendants
25 Kovacevich, Imbimbo, and Baum will not vote to initiate litigation against each other.
26          92.     Plaintiff has not made any demand on the other stockholders of KushCo to
27 institute this action since such demand would be a futile and useless act for at least the

28 following reasons:
                                                 - 46 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 48 of 53 Page ID #:48




 1                 (a)   KushCo is a publicly held company with over eighty-eight million
 2 shares outstanding and thousands of stockholders as of April 11, 2019;

 3                 (b)   making demand on such a number of stockholders would be
 4 impossible for plaintiff who has no way of finding out the names, addresses, or phone

 5 numbers of stockholders; and

 6                 (c)   making demand on all stockholders would force plaintiff to incur
 7 excessive expenses, assuming all stockholders could be individually identified.

 8                                           COUNT I
 9                Against the Individual Defendants for Breach of Fiduciary Duty
10          93.    Plaintiff incorporates by reference and realleges each and every allegation
11 contained above, as though fully set forth herein.

12          94.    The Individual Defendants owed and owe KushCo fiduciary obligations. By
13 reason of their fiduciary relationships, the Individual Defendants owed and owe KushCo

14 the highest obligation of good faith, fair dealing, loyalty, and due care.

15          95.    The Individual Defendants and each of them, violated and breached their
16 fiduciary duties of good faith and loyalty.

17          96.    The Officer Defendants either knew, were reckless, or were grossly
18 negligent in disregarding the improper activity of such substantial magnitude and

19 duration. The Officer Defendants either knew, were reckless, or were grossly negligent

20 in not knowing: (i) the Company was improperly accounting for contingent consideration

21 related to its CMP Wellness, Summit, and Hybrid acquisitions, by recording their

22 respective earn-out arrangements as equity rather than liabilities; (ii) the Company would

23 not cure the material weaknesses in its financial and internal controls in the timeframe

24 stated, and would continue to operate with inadequate internal controls for the

25 foreseeable future; (iii) the Company's financial statements could not be relied upon; and
26 (iv) as a result of the foregoing, several years of representations concerning the

27 Company's financial condition and internal controls were improper. Accordingly, the

28 Officer Defendants breached their duty of care and loyalty to the Company.
                                                 - 47 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 49 of 53 Page ID #:49




 1          97.     The Director Defendants, as directors of the Company, owed KushCo the
 2 highest duty of loyalty. These defendants breached their duty of loyalty by recklessly

 3 permitting the improper activity detailed herein. The Director Defendants knew or were

 4 reckless in not knowing that: (i) the Company was improperly accounting for contingent

 5 consideration related to its acquisitions, by recording certain earn-out arrangements as

 6 equity rather than liabilities; (ii) the Company would not cure the material weaknesses in

 7 its financial and internal controls in the timeframe stated, and would continue to operate

 8 with inadequate internal controls for the foreseeable future; (iii) the Company's financial
 9 statements could not be relied upon; and (iv) as a result of the foregoing, KushCo's

10 statements about its business, operations, and financial condition were improper.

11 Accordingly, these defendants breached their duty of loyalty to the Company.

12          98.     The Audit Committee Defendants breached their fiduciary duty of loyalty by
13 approving the statements described herein which were made during their tenure on the

14 Audit Committee, which they knew or were reckless in not knowing contained improper

15 statements and omissions.       The Audit Committee Defendants completely and utterly
16 failed in their duty of oversight, and failed in their duty to appropriately review financial

17 results, as required by the Audit Committee Charter in effect at the time.

18          99.     As a direct and proximate result of the Individual Defendants' breaches of
19 their fiduciary obligations, KushCo has sustained significant damages, as alleged herein.

20 As a result of the misconduct alleged herein, these defendants are liable to the Company.

21          100. Plaintiff, on behalf of KushCo, has no adequate remedy at law.
22                                           COUNT II
23                Against the Individual Defendants for Waste of Corporate Assets
24          101. Plaintiff incorporates by reference and realleges each and every allegation
25 contained above, as though fully set forth herein.
26          102. As a result of the misconduct described above, the Individual Defendants
27 have wasted corporate assets by forcing the Company to expend valuable resources in

28 defending itself in the Securities Class Action that they brought on with their improper
                                                - 48 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 50 of 53 Page ID #:50




 1 statements. In addition, due to the Individual Defendants' mismanagement, the Company

 2 has been forced to interrupt its business and dedicate its resources and attention to

 3 restating and revising its past financial statements.

 4          103. In addition, as a result of the decision to allow the Company to operate in an
 5 environment devoid of adequate internal and financial controls, the Individual

 6 Defendants have caused KushCo to waste its assets by paying improper compensation

 7 and bonuses to certain of its executive officers and directors that breached their fiduciary

 8 duty.
 9          104. As a result of the waste of corporate assets, the Individual Defendants are
10 liable to the Company.

11          105. Plaintiff, on behalf of KushCo, has no adequate remedy at law.
12                                          COUNT III
13                 Against the Individual Defendants for Unjust Enrichment
14          106. Plaintiff incorporates by reference and realleges each and every allegation
15 contained above, as though fully set forth herein.

16          107. By their wrongful acts and omissions, the Individual Defendants were
17 unjustly enriched at the expense of and to the detriment of KushCo. The Individual

18 Defendants were unjustly enriched as a result of the compensation and director

19 remuneration they received while breaching fiduciary duties owed to KushCo.

20          108. Plaintiff, as a stockholder and representative of KushCo, seeks restitution
21 from these defendants, and each of them, and seeks an order of this Court disgorging all

22 profits, benefits, and other compensation obtained by these defendants, and each of them,

23 from their wrongful conduct and fiduciary breaches.

24          109. Plaintiff, on behalf of KushCo, has no adequate remedy at law.
25                                   PRAYER FOR RELIEF
26          WHEREFORE, plaintiff, on behalf of KushCo, demands judgment as follows:
27          A.    Against all of the defendants and in favor of the Company for the amount of
28 damages sustained by the Company as a result of the defendants' breaches of fiduciary
                                                - 49 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 51 of 53 Page ID #:51




 1 duties, waste of corporate assets, and unjust enrichment;

 2          B.    Ordering defendants to provide to plaintiff and the investing public accurate
 3 operational reports and financial statements for all previous quarters and years identified

 4 as inaccurate;

 5          C.    Ordering defendants to take whatever measures are reasonably necessary to
 6 ensure they publish timely and accurate operational reports and financial statements for

 7 all quarterly and annual periods going forward;

 8          D.    Directing KushCo to take all necessary actions to reform and improve its
 9 corporate governance and internal procedures to comply with applicable laws and to

10 protect KushCo and its stockholders from a repeat of the damaging events described

11 herein, including, but not limited to, putting forward for stockholder vote, resolutions for

12 amendments to the Company's Bylaws or Articles of Incorporation and taking such other

13 action as may be necessary to place before stockholders for a vote of the following

14 corporate governance policies:

15                1.    a proposal to strengthen the Company's controls over financial
16 reporting;

17                2.    a proposal to strengthen KushCo's oversight of its disclosure
18 procedures;

19                3.    a proposal to strengthen the Board's supervision of operations and
20 develop and implement procedures for greater stockholder input into the policies and

21 guidelines of the Board;

22                4.    a proposal to add at least three truly independent directors; and
23                5.    a provision to permit the stockholders of KushCo to nominate at least
24 three candidates for election to the Board;

25          E.    Requiring that the Company add at least two female directors to the Board,
26 as mandated by California Senate Bill 826, which requires publicly held companies based

27 in California with five directors to have a minimum of two females on their boards of

28 directors;
                                                 - 50 -
     Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 52 of 53 Page ID #:52




 1              F.    Extraordinary equitable and/or injunctive relief as permitted by law, equity,
 2 and state statutory provisions sued hereunder, including attaching, impounding, imposing

 3 a constructive trust on, or otherwise restricting the proceeds of defendants' trading

 4 activities or their other assets so as to assure that plaintiff on behalf of KushCo has an

 5 effective remedy;

 6              G.    Awarding to KushCo restitution from defendants, and each of them, and
 7 ordering disgorgement of all profits, benefits, and other compensation obtained by the

 8 defendants;
 9              H.    Awarding to plaintiff the costs and disbursements of the action, including
10 reasonable attorneys' fees, accountants' and experts' fees, costs, and expenses; and

11              I.    Granting such other and further relief as the Court deems just and proper.
12                                            JURY DEMAND
13              Plaintiff demands a trial by jury.
14 Dated: May 24, 2019                                 ROBBINS ARROYO LLP
                                                       BRIAN J. ROBBINS
15                                                     CRAIG W. SMITH
                                                       SHANE P. SANDERS
16

17                                                                 /s/Brian J. Robbins
                                                                  BRIAN J. ROBBINS
18
                                                       5040 Shoreham Place
19                                                     San Diego, CA 92122
                                                       Telephone: (619) 525-3990
20                                                     Facsimile: (619) 525-3991
                                                       E-mail: brobbins@robbinsarroyo.com
21                                                             csmith@robbinsarroyo.com
                                                               ssanders@robbinsarroyo.com
22
                                                       Attorneys for Plaintiff
23

24

25
26
      1355701

27

28
                                                     - 51 -
Case 8:19-cv-00998-JLS-KES Document 1 Filed 05/24/19 Page 53 of 53 Page ID #:53
